Citation Nr: 1529202	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-05 731	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for an iatrogenic right pneumothorax that occurred in a VA facility in December 1965.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected anxiety, to include the restoration of the disability rating from August 1, 2013.

3.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected headaches.

4.  Entitlement to an effective date prior to October 27, 2010 for service-connection for a psychiatric disorder.  

5.  Entitlement to an effective date prior to October 27, 2010 for total disability rating based on individual unemployability (TDIU), to include the restoration of TDIU from August 1, 2013.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Air Force from March 1952 to April 1956.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in August 2011 and May 2013.  

The Veteran is appealing the initial rating that was assigned for the service-connected psychiatric disability (anxiety with depression) after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application. 

The case was remanded, in December 2013, so that a requested Board videoconference hearing would be scheduled.  Thereafter, the appellant testified at a Board videoconference hearing that was conducted before the undersigned Veterans Law Judge in March 2014.  However, there was a malfunction in the recording equipment and a transcript of the proceeding could not be generated.  Therefore, in May 2014, the Board asked the appellant whether he wanted another hearing.  Later that same month, the appellant's attorney informed the Board that the appellant did not want to appear at another Board hearing and asked that the case be considered on the evidence of record.

In addition to the paper claims file, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the claims that is not included in the paper claims file, i.e. VA treatment records (CAPRI). 

As noted in the December 2013 Board remand, the issue of entitlement to an earlier effective date for the 30 percent rating for service-connected posttraumatic headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The appellant has not incurred any additional disability from the iatrogenic right pneumothorax that occurred in a VA facility in December 1965.

2.  In February 2012, the RO assigned a 50 percent rating for the appellant's service-connected psychiatric disability, effective the date of service connection; the rating was based on an April 2011 VA psychological examination during which a flattened affect was observed by the examiner and the appellant and his wife reported symptoms such as being irritated more easily, mood affected by headaches, not feeling pleasure in doing things, fear of death, chronic sleep impairment, anxiety and loss of interest and fatigue and psychological testing revealed mild to moderate levels of anxiety with moderate symptoms of depression; the examiner assessed the appellant as having occupational and social impairment with reduced reliability and productivity.  

3.  Medical and lay evidence between October 27, 2010 and September 26, 2012, does not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

4.  The report of a September 2012 VA psychological examination reflects that the appellant stated that he did not feel depressed or have suicidal thoughts, hallucinations or delusions, that his mood most days was pretty good, that he did not have significant anxiety, that he could not think of any things causing him distress and that his ability to work was not affected by any mental health issues and psychological testing revealed no elevated anxiety level; the examiner assessed the appellant as having no diagnosed psychiatric disorder.

5.  Following the September 2012 VA examination, the RO proposed reducing the rating for the appellant's service-connected psychiatric disability from 50 percent to zero percent; the RO implemented the reduction via a rating decision issued in May 2013, with the reduction to zero percent effective from August 1, 2013. 

6.  The competent medical evidence discloses no treatment for any psychiatric condition at any time and no diagnosis of any psychiatric disorder as of September 27, 2012, or any time thereafter.  

7.  The reduction from 50 percent to zero percent, effective August 1, 2013, for the psychiatric disability was proper as sustained material improvement in the appellant's psychiatric disability under the ordinary conditions of life had been demonstrated.

8.  Throughout the appeal period, there is no objective evidence that the service-connected headaches involve very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability. 

9.  The available schedular evaluations adequately contemplate the appellant's level of disability and symptomatology associated with the service-connected anxiety or with the service-connected headaches throughout the appeal period.

10.  There is no evidence of any periods of hospitalization for the service-connected anxiety or for the service-connected headaches at any time during the appeal period.

11.  The Director of the Compensation and Pension (C&P) Service has determined that the appellant's service-connected headaches do not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 

12.  The appellant submitted a claim for an increased evaluation for his service-connected headaches in April 2005, and the Board's September 2008 denial of an increased rating for the headaches was upheld in a Court memorandum decision issued in February 2010; the Board denied entitlement to an extraschedular rating in an unappealed decision issued in September 2013.

13.  A June 2008 private chiropractor letter indicates that the appellant reported feeling depressed and that he felt like he was going crazy.

14.  VA depression screens were negative in October 2008, September 2009, and December 2010.

15.  On October 27, 2010, the appellant submitted a claim for an increased evaluation for his service-connected posttraumatic headaches; while that claim was active, in February 2011, the appellant submitted a VA Form 21-4138 in which he sought secondary service connection for a psychiatric disorder claiming that his headaches made him severely depressed.

16.  No claim for service connection for a psychiatric disorder earlier than the October 27, 2010 claim for secondary service connection is shown.

17.  An April 2011 psychological opinion linked the appellant's anxiety and depression to his service-connected headaches.

18.  An August 2011 rating action granted service connection for anxiety, not otherwise specified, with depression; the grant of the appellant's claim for service connection for a psychiatric disorder was based in most part on the April 2011 VA psychological opinion that the current anxiety and depression were etiologically related to the appellant's service-connected headaches.

19.  In March 2007, the appellant submitted a claim of entitlement to TDIU.

20.  A rating decision dated in August 2007 denied the appellant's TDIU claim; the appellant was notified of the denial that same month, but he did not appeal it.

21.  In February 2011, the appellant submitted a claim of entitlement to TDIU.

22.  A February 2012 rating action granted the appellant a total rating based upon individual unemployability (TDIU), with a combined schedular rating of 70 percent, effective October 27, 2010.

23.  Effective August 1, 2013, the appellant's combined schedular rating was 40 percent.

24.  The termination of TDIU as of August 1, 2013, was proper.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional pulmonary disability resulting from an iatrogenic right pneumothorax that occurred in a VA facility in December 1965 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014). 

2.  The criteria for the reduction from 50 percent to zero percent for the service-connected psychiatric disability, effective August 1, 2013, were met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.344 (2014).

3.  The criteria for assignment of an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability were not met at any time prior to August 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.130, Diagnostic Codes 9400, 9413, 9434, 9435 (2014).

4.  The criteria for assignment of a compensable disability evaluation for the appellant's service-connected psychiatric disability have not been met at any time since August 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.130, Diagnostic Codes 9400, 9413, 9434, 9435 (2014).

5.  The criteria for restoration of the 50 percent schedular disability evaluation for the appellant's service-connected psychiatric disability have not been met at any time since August 1, 2013.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.3, 4.7, Part 4, Diagnostic Codes 9400, 9413, 9434, 9435 (2014). 

6.  The criteria for assignment of a disability evaluation in excess of 30 percent for the service-connected posttraumatic headaches have not been met.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124(a), Diagnostic Codes 8045, 8100 (2014).

7.  The criteria for the assignment of an effective date earlier than October 27, 2010, for the grant of service connection for a psychiatric disorder, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.303, 3.310, 3.400 (2014).

8.  The criteria for the assignment of an effective date earlier than October 27, 2010, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

9.  The criteria for restoration of the TDIU rating have not been met at any time since August 1, 2013.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.344 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In relation the appellant's 38 U.S.C.A. § 1151 claim, the appellant was provided notice in correspondence dated in May 2011 (prior to the August 2011 rating action). His claim was subsequently readjudicated in the February 2012 Statement of the Case (SOC) and in the May 2013 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same May 2011 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

In relation to the increased rating claims, the appellant was provided notice relating to the headache claim in correspondence dated in February 2011 (prior to the August 2011 rating action).  His claim was subsequently readjudicated in the February 2012 Statement of the Case (SOC) and in the May 2013 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same February 2011 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

The appellant's other increased rating claim arises from his disagreement with the initial evaluation that was assigned to his psychiatric disability following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In relation to the earlier effective date claims, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  

In addition, the appellant has been represented by an attorney during this appeal.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to her client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his claim.  Id.  It is clear from the appellant's communications that he is cognizant as to what is required of him and of VA.  Moreover, the appellant and his attorney have not indicated there is any outstanding evidence relevant to any one of the claims on appeal.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed, as well as private physician statements and lay written statements and testimony.  The appellant was afforded VA medical examinations in February 2011, March 2011, April 2011, September 2011, and January 2013, and VA medical opinions were obtained in July 2011, and August 2011. 

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July and August 2011 medical opinions and the February 2011, March 2011, April 2011, September 2011, and January 2013 VA medical examinations were rendered by medical professionals, and the associated reports reflects review of the appellant's prior medical records.  The reports include descriptions of the history and symptoms for the claimed pathology and demonstrate objective evaluations.  The medical personnel were able to assess the nature, onset date, etiology, extent and severity of the appellant's claimed pathology.  

The Board finds that the medical opinions and medical examination reports are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown any one of the various reports was in any way incorrectly prepared or that the VA medical personnel failed to address the clinical significance of the appellant's relevant condition(s).  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate clinical examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in December 2013, the appellant was scheduled for a Board videoconference hearing that took place in March 2014.  Therefore, substantial compliance has been achieved.

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this case for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

There is a voluminous amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant and various members of his family.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

A.  38 U.S.C.A. § 1151 claim

The appellant contends that he is entitled to 38 U.S.C.A. § 1151 benefits because he thinks that he has a pulmonary condition due to a lack of proper care from VA health care providers in 1965.  He feels that he nearly died when a needle punctured his lung.  The appellant also contends that he was not provided with information regarding the possible risks of the medical treatment he was to receive, to include the possibility of a collapsed lung.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in April 2011, the amended statute must be applied.  Id.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Review of the medical evidence of record shows that the appellant sustained an injury to his right hand in a cornpicker accident that occurred in late 1965.  The hand subsequently became infected and he sought treatment at a VA facility.  On December 28, he underwent a surgical procedure to clean and drain the right hand and amputate the right ring finger.  He underwent supraclavicular block anesthesia prior to the procedure.  The associated operation report reflects that, at the end of the procedure, the appellant became quite dyspneic, apprehensive and air starved.  He complained of right upper quadrant discomfort.  A chest x-ray revealed the presence of a massive pneumothorax.  Tubes were placed to re-inflate the collapsed lung.  The March 1966 VA hospital discharge report indicates that the appellant had developed the pneumothorax subsequent to the supraclavicular block and that he was treated for the pneumothorax for several days until it cleared which it did without incident.

After the appellant submitted his 38 U.S.C.A. § 1151 claim in April 2011, the RO obtained a medical opinion from a VA physician in July 2011.  The VA physician reviewed the appellant's claims file and medical records, to include the report from pulmonary function tests completed in February 2010.  The report stated that the appellant's spirometry results were normal and that there was no significant change compared to the testing results of February 2005.  The VA physician noted that the only expected residual effect would be potential scarring of the lung tissue.  However, there was no medical evidence of this.  In addition, the results of the appellant's chest x-rays and pulmonary function tests were normal except for the sternectomy that was due to the appellant's coronary artery bypass surgery.  The VA physician opined that any pulmonary symptoms the appellant is experiencing are the result of his 20 to 30 pack-year history of cigarette smoking.  

Another opinion was obtained from another VA physician in August 2011.  This physician also stated that the appellant had no evidence of any residuals from the punctured lung incident of 1965.  The physician stated that the appellant did not have any ongoing care for any lung condition and stated that his VA treatment records did not include any diagnosis of any lung condition.  The physician noted that the appellant's chest x-rays and pulmonary function tests were normal and that there was no evidence of any functional limitations due to any pulmonary condition.  

The Board has also considered the appellant's statements and those of his representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, pulmonary and respiratory conditions are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Board acknowledges the appellant's belief that he incurred additional disability of the right lung due to VA treatment of his right hand injury in 1965.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within his observation and personal knowledge, such his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the appellant's symptoms and medical history, whether there is additional disability resulting from the iatrogenic right pneumothorax that occurred in a VA facility in December 1965 is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, his lay opinions as to whether he has incurred additional disability due to VA medical treatment are not competent and therefore has no probative value.  See Id. 

Thus, the Board cannot give decisive probative weight to the opinions of the appellant regarding his right lung pathology because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the appellant incurred additional disability of the right lung as a result of his VA treatment in December 1965.  There is no competent evidence that the appellant developed any additional pulmonary or respiratory disability as a result of the December 1965 pneumothorax.  The appellant has not described what the claimed pulmonary residuals are nor has any pulmonary treatment or diagnosis been found in his VA medical treatment records.  Pulmonary function testing accomplished in February 2005, and again in February 2010, was normal.  Radiographic examination of the appellant's right lung has also revealed normal results.  Two VA physicians have stated that there is no evidence that the appellant has any pulmonary residuals from the December 1965 pneumothorax.    

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional pulmonary disability in the right lung due an iatrogenic right pneumothorax that occurred in a VA facility in December 1965.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.

As the preponderance of the evidence indicates that the Veteran does not experience additional right lung pulmonary disability due to VA treatment afforded him in December 1965, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied. 

B.  Increased rating claims

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

1.  Psychiatric disability

Secondary service connection was established for anxiety with depression in a rating decision issued in August 2011.  An initial 50 percent evaluation was assigned in a rating decision issued in February 2012, effective from October 27, 2010 (date of the grant of service connection).  In a May 2013 rating action, the RO reduced the evaluation to zero percent, effective August 1, 2013. 

The appellant has appealed the initial rating that was assigned to the psychiatric disability after service connection was granted, including the reduction to zero percent, effective in August 2013.  He argues that he suffers from near-constant depression and is entitled to a disability evaluation in excess of 50 percent for the entire appeal period.  As reflected by his attorney's letter of May 2014, the appellant's spouse and daughter testified during his March 2014 Board videoconference hearing that he suffered from nervousness and irritability demonstrated by incidents in which he yelled and snapped at his grandson and his tendency to nervously scratch his arm, often drawing blood.

In light of the procedural history outlined above, the issues currently before the Board with regard the appellant's service-connected psychiatric disorder is whether the reduction of that evaluation from 50 percent to zero percent, effective August 1, 2013, was proper, and whether the appellant is entitled to an initial rating in excess of 50 percent.

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The beneficiary will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e).

However, a beneficiary's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In this case, the appellant's 50 percent rating was in effect from October 27, 2010, to July 31, 2013, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the evaluation can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In determining whether the reduction from 50 percent to zero percent for the appellant's service-connected psychiatric disorder was proper, the Board has reviewed the relevant evidence concerning the severity of the appellant's psychiatric symptomology since he first filed a claim on February 28, 2011.  

The appellant underwent a VA psychological examination in April 2011.  The appellant and his wife reported him as experiencing such symptoms such as being irritated more easily, having his mood affected by headaches, not feeling pleasure in doing things, fearing death, having chronic sleep impairment, being anxious, having no interest in things and feeling fatigued.  The appellant said that he was not depressed if he did not have a headache.  He also said that when there was some relief of the headaches, he experienced some anxiety that they might be retriggered and that he was limiting almost all activities due to prevention of making his headaches worse.  The examiner noted that the appellant had a flattened affect.  The appellant underwent psychological testing which revealed mild to moderate levels of anxiety as well as moderate symptoms of depression.  The examiner concluded that the appellant's symptoms were all due to anxiety and that the symptoms of anxiety and depression were secondary to the appellant's physical condition; however, the examiner did not discuss what percentage was due to the headaches or other service-connected disability and what percentage was due to his numerous other nonservice-connected disorders such as coronary artery disease, lumbar spine, cervical spine, amputated fingers and diabetes.  The examiner rendered a diagnosis of Anxiety Disorder, NOS (not otherwise specified) and assigned a Global Assessment of Functioning (GAF) score of 67.  The examiner assessed the appellant as having occupational and social impairment with reduced reliability and productivity.  

The appellant underwent another VA psychological examination in September 2012; the examiner reviewed the claims file.  The examiner reviewed the appellant's VA medical treatment records and stated that there was no medical evidence that the appellant had ever sought treatment for anxiety.  The appellant was accompanied by his wife at the examination.  He said that his marriage was good and that he had about 20 friends.  He also said that he played cards or went to the casino occasionally for fun.  The appellant stated that he did not feel depressed or have suicidal thoughts, hallucinations or delusions.  He said that that his mood most days was "pretty good" and he also said that he did not have significant anxiety.  The examiner defined anxiety for the appellant as anticipation of something bad happening, feeling jittery, nervous, worried, uptight.  The appellant said that he did not feel that way.  The appellant stated that he could not think of any things causing him distress and that his ability to work was not affected by any mental health issues.  The examiner described the appellant's affect as full range.  Psychological testing revealed an anxiety scale score of 28; greater than 75 is considered significant.  The examiner noted that the appellant had not reported that his headaches were a cause of any psychiatric sequelae and that neither the appellant nor his wife had anything additional to report on the topics covered or on anything that was not covered during the examination.  The examiner assessed the appellant as having no diagnosed psychiatric disorder.

The appellant, in an April 2013 letter, stated that it was hard for him to think during the September 2012 VA psychological examination.  He wrote that things were misinterpreted and that he did not know what 'anxiety' and 'depression' meant until he looked the words up in a dictionary.  As reflected by his attorney's letter of May 2014, the appellant testified during his March 2014 Board videoconference hearing that he was suffering from a severe headache at the time of his September 2012 VA examination and that he therefore did not completely understand what the examiner was asking him about his anxiety and depression.  

However, the Board notes that the appellant himself, in his February 2011 claim for secondary service connection for a psychiatric disorder, stated that his headaches made him "severely depressed" and that he wanted service connection for "depression."  Therefore, the Board finds that the appellant's statement that he did not know what was meant by the word depression to be inherently incredible.  In addition, the September 2012 VA psychological examination report specifically states that the examiner defined anxiety for the appellant.  Furthermore, the appellant's wife was present during the September 2012 VA psychological examination and she did not provide any information about psychiatric symptoms when asked.  

Review of the appellant's medical treatment records dated after the September 2012 VA psychological examination does not reveal any treatment for any psychiatric condition at any time.  In addition, there is no diagnosis of any psychiatric disorder as of September 27, 2012, and, during the January 2013 VA medical examination, the appellant denied experiencing any depression or anxiety during the review of systems portion of the examination.  Therefore, the Board finds that the September 2012 VA psychological examination demonstrated improvement in the psychiatric disability and that the reduction to 10 percent was proper.  The criteria for a compensable evaluation for the psychiatric disability clearly were not met as of September 2012, or any time thereafter and the reduction that was effective on August 1, 2013 was justified under the law.

Turning to the claim for an increased evaluation for the psychiatric disability in excess of 50 percent for the period from October 27, 2010 to July 31, 2013, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The appellant is not entitled to an evaluation in excess of a 50 percent schedular rating at any time.  The evidence of record does not indicate that he suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  While the appellant has reported experiencing near-constant depression, the evidence of record shows that the appellant has, by his own account, maintained his activities of daily living and engaged in such activities as playing cards, driving a motor vehicle, attending church every Sunday, attending sporting events of his grandchildren, going to the casino and going out to restaurants.  In addition, he has also regularly appeared for VA treatment without any psychiatric complaints.  For example, no anxiety or depression was observed while the appellant was an inpatient in a VA facility in September 2011, and his depression screens were negative in December 2010, October 2011, and November 2012, when he denied feeling down, depressed or hopeless and he was never prescribed any medication for a psychiatric disorder during the appeal period.  

In addition, the appellant denied experiencing any depression or anxiety during the review of systems portion of the VA examination conducted in January 2013, and an April 2013 internal medicine note reflects that no psychiatric condition was included on the list of the appellant's active problems/computerized problem list.  Psychological testing in September 2012, revealed an anxiety scale score of only 28, with a score greater than 75 needed for the anxiety to be considered significant.

Furthermore, the objective findings of the appellant's VA inpatient and outpatient medical treatment during the appeal period contain no evidence that the appellant had any psychiatric symptoms.  The appellant has reported irritability and verbally snapping at people, but neither he nor any member of his family ever reported any instance of violence towards others, or any instances toward animals.  He has never been considered a danger to himself or others.  At all times, the appellant has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  

In addition, while the appellant has reported social isolation, he has been able to attend church, sporting events, gamble at a casino and go to restaurants (in June 2012, he thought he might need new dentures because of chewing problems when out at restaurant).  He reports having 20 friends.  He has also been able to live with his wife and maintain his personal hygiene and other activities of daily living.  Therefore an initial evaluation in excess of 50 percent is not warranted under the applicable rating criteria.  

2.  Headache disability

The appellant contends that his service-connected post-traumatic headaches are more severe than the current rating reflects.  He contends that the frequency and severity of his headaches have forced him to stop working. 

The appellant's service-connected post-traumatic headaches are evaluated pursuant to Diagnostic Codes 8045 and 9304, pertaining to brain diseases due to trauma and dementia due to head trauma, respectively.  Under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under this Diagnostic Code.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, the term 'productive of severe economic inadaptability' is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

In a February 2010 memorandum decision, the Court determined that there was no error in the Board's application of the schedular criteria for evaluating posttraumatic headaches such that affirmance of that portion of the September 2008 Board decision was warranted.  The Court noted that the appellant had argued that he had frequent headaches that were completely prostrating in that he sustained daily headaches, some of which required him to retire to a dark, quiet room until they passed.  The Court also noted the appellant's statements that he recently had to cease working for a local farmer, as he had done for 17 years, because the jostling of the farm equipment caused headaches.  The Court was unable to conclude that the frequency and severity of the appellant's headaches presented a picture of extreme exhaustion or powerlessness especially since the record reflected that the appellant denied associated weakness and the Court stated that, while the appellant must sometimes retreat to a darkened, quiet, room, he does so not because he is physically incapacitated, but because he desires that the headaches pass.  The Court found that there was no evidence in the record that the appellant's headaches disability rose to the level of completely prostrating and therefore affirmed the Board's denial of a 50 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The appellant has continued to report the same sort of headache symptoms, frequency, severity and effects on his activities.

In October 2010, the appellant submitted a written statement that was interpreted by the RO as a claim for an increased evaluation for the service-connected headaches.  

Review of the appellant's VA treatment records reveals that he was seen in the medicine clinic in December 2010; he complained of daily headaches.  The appellant said that the intensity of the headaches varied and that he had bad headaches twice a day.  He also reported lying down in a dark room.  The appellant was afforded a rehabilitation medicine consultation for headaches in January 2011; he reported daily constant headaches and said that he would wake up with headaches.  He said that the headaches waxed and waned and that he was not really sure what made them better or worse.  In February 2011, the appellant reported that he was feeling well other than his chronic headaches.

The appellant was afforded a VA neurological examination in February 2011; the examiner reviewed the appellant's medical records.  The appellant reported that his headaches had gotten progressively worse and that they had been especially bad in the last year.  He described the headaches as nearly constant, especially when he got up in the morning.  He said that they lasted three quarters of an hour to one hour after taking Tylenol.  The appellant denied having had any neurologic-related hospitalization or surgery.  The examiner noted that the appellant's headaches occurred weekly with a usual duration of hours, but stated that the headaches were not prostrating as ordinary activity was possible.  When asked to report their effect on his usual occupation and resulting work problems, the appellant indicated that everything bothered him when he had a real bad headache.  Their effect on occupational activities was noted to include decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying and pain.  The examiner stated that there were no effects on usual daily activities.  In terms of employment history, the appellant reported that he had retired from truck driving in 1984, due to a fractured foot. 
The appellant underwent a VA general medical examination in March 2011; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of headaches that occurred daily (in the morning).  He said that he sometimes took Tylenol every other day for noon and nighttime headaches.  The appellant said that he had headaches with loud noises and that he was unable to play with his grandchildren or do chores such as vacuuming.  He reported that his yardwork was done by a neighbor and his children.  He also reported that his driving ability was normal.  In terms of occupational history, the appellant reported working as a farmer for 12 years and then working for a silo company until 1981, when he retired.  The examiner indicated that the appellant's coronary artery disease caused the appellant to experience chest tightness and dyspnea with stacking wood and that his osteoarthritis caused him to be unable to stand or walk any length of time or to work overhead.  The examiner concluded that the appellant was unable to engage in substantial gainful employment.

The appellant underwent a VA mental health examination in April 2011.  He reported that he had been a truck driver for two years and that he would also help out a farmer with driving the tractor, but that he had to quit doing those things because they would trigger the headaches.  The appellant also reported experiencing almost daily headaches that interfered with all activities.  He explained that he could not work, do housework, or help out around the house because so many activities aggravated the headaches. 

In a handwritten statement received in April 2011, the appellant wrote that his headaches had gotten worse and were now "as bad as they can get."  

However, a June 2011 VA nursing note reflects that the appellant complained of headache pain that was 2/10 in intensity; he said his head pain was aggravated by noise and bright lights.  That same day, the appellant reported to a neurologist that he had constant frontal headaches.  An August 2011 nursing note states that the appellant reported head pain that was 3/10 in intensity; he said that the pain had been unchanged since his last visit.  Later that same day, the appellant told a neurologist that the quality of his headaches varied, but they were usually worse in the mornings and improved after breakfast.  He said that he was not interested in trying other medications.

In September 2011, the appellant sought VA treatment and reported that he had felt chest pain while working in his garage.  A September 2011 cardiology note indicates that the appellant reported that he had been helping his daughter with housework the previous day.  He was admitted to the hospital and the associated inpatient treatment notes do not include any mention of complaints about headaches.  A March 2012 medicine clinic note indicates that the appellant reported having a good energy level.  He said that he was still not able to do very much due to provocation chest pain such as from lifting a large and bulky but light box 50 feet from his car to his house.  Later that same month, the appellant complained of a cough during the review of systems but denied having headaches.  In May 2012, the appellant reported that his activity had been limited by both shortness of breath and low back pain; there was no mention of headaches.  In June 2012, he was noted to have Parkinson's disease with an onset in the fall of 2011; his gait was hunched over and shuffling with reduced arm swing.

The appellant underwent a VA headaches examination in September 2012.  He reported that his headaches were the same as since service, or a little more constant.  He described them as being at a level seven out of 10 on most days and that they were sharp at times and constantly dull.  He said the headaches were better when he was in a quiet and dark room.  The appellant denied any other recent treatment other than taking Tylenol.  The appellant said that his headache pain was constant with pulsating or throbbing head pain; pain on both sides of the head; pain worsened with physical activity.  He said the pain worsened with more people around, which could cause the headache to throb.  The examiner noted that the appellant had developed Parkinson's disease as well as having diagnoses of diabetes mellitus, arteriosclerotic heart disease and hypertension.  The appellant reported that his headaches were worse with noise or in a rough riding vehicle like the VA van, and that the appellant was forced to go to bed two or three times a week to control the pain.  He denied experiencing non-headache symptoms (nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision (such as scotoma, flashes of light, tunnel vision), or sensory changes (such as feeling of pins and needles in extremities).  The examiner concluded that the appellant did not have characteristic prostrating attacks of migraine headache pain and that the appellant did not have very frequent and prolonged attacks of migraine headache pain.  The examiner also concluded that the appellant had characteristic prostrating attacks of non-migraine headache pain more frequently than once a month and that the appellant did not have very frequent and prolonged attacks of non-migraine headache pain.  The examiner opined that the appellant's headaches did not impact his ability to work.

The appellant also underwent a VA mental health examination in September 2012; the examiner reviewed the claims file.  The appellant said that he couldn't think of anything that was causing him distress.  Neither the appellant nor his spouse mentioned any problem with headaches.  He described their marriage as good and said that he had approximately 20 friends.  The appellant further stated that he played cards or went to the casino occasionally for fun.  He said that he napped for one-and-a-half hours to two hours per day.  The examiner noted that the appellant had previously been deemed to be unemployable due to his severe headaches but opined that it is unlikely that the appellant could work again due to his age.

The appellant's VA medical treatment records reflect that he complained of chronic right lower extremity edema and back pain in November 2012.  He stated that he was otherwise feeling well and he made no mention of headaches.  

The appellant underwent another VA headaches examination in January 2013; the examiner reviewed the appellant's claims file and medical records.  The examiner stated that the appellant's story is inconsistent as he sometimes said his headaches were constant and sometimes he said that they were intermittent.  The examiner's judgment was that the appellant's were intermittent overall with a frequency of three to four times a day.  The appellant reported that the headaches went away 30 minutes after taking Tylenol.  He said that his headaches were worse in the morning and with noise and with riding in a van over bumpy terrain.  The headaches were described as sometimes achy and sometimes pounding in nature.  The location was frontal and vertex.  The Veteran reported pain worsening with physical activity, sensitivity to sound, and photosensitivity since the removal of cataracts (the examiner specifically indicated this sensitivity was unrelated to headaches).  The duration of typical head pain was noted to be less than one day with 30 minutes duration after acetaminophen.  Frequency was three to four times a day.  The examiner concluded that the appellant did not have characteristic prostrating attacks of migraine headache pain, nor did he have very frequent prostrating and prolonged attacks of migraine headache pain, prostrating attacks of non-migraine headache pain, or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner opined that the appellant's headaches did not impact his ability to work.

In terms of a normal day, the appellant reported getting up at 7am, dressing, shaving, and eating breakfast.  He then watched television and/or played card games.  About once a month he goes out to coffee with his brother.  He attends church every Sunday.  He does not help with housework but does go to his grandchildren's sporting events, usually in the summer because he does not like to drive during the winter.  He went to baseball and softball games but said he did not like going to volleyball or basketball games because the loud sounds aggravated his headaches.  He stated that he was able to drive when he and his wife went to get groceries.

It was the examiner's opinion that - by his own description - the appellant's headaches were not prostrating.  The examiner also opined that, although loud sounds do increase the appellant's headaches, the headaches did not impair his ability to be gainfully employed in a quiet environment.  The examiner noted that the headaches, though frequent (three to four times a day), were alleviated within a short period of time (30 minutes) by acetaminophen alone.  The examiner also noted for the record that the appellant had not sought gainful employment since 1981, when he was laid off after sustaining a left ankle fracture on the job, and that he was of age to get Social Security and had never sought employment in the last 32 years. 

The examiner also included a discussion of the findings noted in the VA examination reports dated in March 2011, April 2011 and September 2012.  It was the examiner's opinion, based on a review of the medical records and conducting a history and physical examination in January 2013, that she agreed with the September 2012 assessment that the appellant's service-connected headaches did not impact his ability to work.  In addition to reiterating many of the points she had previously made, the examiner also noted that the natural course of post-concussive headaches does not include an increase after the period of time such as that following the appellant's 1981 retirement.  The examiner also pointed out that the appellant denied experiencing anxiety, depression, dizziness, vertigo, disequilibrium, visual complaints since cataracts had been removed, a decreased sense of smell and taste, diplopia, blurred vision, dysphagia, dysarthria, weakness, memory problems, or problems concentrating. 

During an April 2013 VA clinic visit, the appellant reported constant chronic headaches that were increased with noise and movement.  He denied having any significant pain on the pain screen.  On the Lawton-Brody scale of instrumental activities of daily living, the appellant was described as able to operate a telephone on his own initiative; take care of shopping needs independently; able to prepare food independently; able to maintain house alone or with occasional assistance (heavy domestic help); able to do personal laundry; and able to travel independently on public transportation or drive own car.

As reflected by his attorney's letter of May 2014, the appellant testified during his March 2014 Board videoconference hearing that he suffers from daily headaches which force him to take medication and lie down in a dark room for 45 to 60 minutes.  He said that the drive to the RO for the hearing had caused him to have a headache.   

After having carefully reviewed the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the appellant's service-connected posttraumatic headaches.  In this respect, the competent medical evidence does not reflect that the appellant's headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As previously noted, the Court, in a February 2010 memorandum decision, while noting that the appellant had argued that he has frequent headaches that were completely prostrating in that he sustained daily headaches, some of which required him to retire to a dark, quiet room until they pass, was unable to conclude that the frequency and severity of the appellant's headaches presented a picture of extreme exhaustion or powerlessness especially since the record reflected that the appellant denied associated weakness and stated that, while the appellant must sometimes retreat to a darkened, quiet, room, he does so not because he is physically incapacitated, but because he desires that the headaches pass.  The Court found that there was no evidence in the record that the appellant's headaches disability rose to the level of completely prostrating and therefore affirmed the Board's September 2008 denial of a 50 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The appellant's complaints have not changed much during the appeal period at issue here from those complaints that were delineated in the February 2010 Court decision.  

After careful review of the aforementioned treatment records, as well as the VA medical examinations, the Board concludes that the service-connected disability is adequately reflected by the current 30 percent rating, and it is not of such severity and/or frequency as to warrant the next higher rating of 50 percent under Diagnostic Code 8100.  Although the appellant alleges that he has such severe attacks, objective findings have not shown very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Board finds the February 2011, September 2012, and January 2013 VA examiners' opinions that the appellant's headaches were not very frequent completely prostrating and prolonged to be particularly persuasive, as the three examiners based their opinions on an examination of the appellant and his medical records.  As such, the evidence of record more nearly approximates the criteria for a 30 percent rating, and no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100. 

The Board notes that the appellant has testified and submitted written statements that he has had to quit particular jobs because of his posttraumatic headaches.  In February 2010, the Court also noted the appellant's statements that he recently had to cease working for a local farmer, as he had done for 17 years, because the jostling of the farm equipment caused headaches.  As reflected in a December 2011 letter from the appellant's attorney, the appellant had to stop work as a farmhand in December 2005; the attorney again stated, in November 2013, that the appellant stopped working in 2005 explicitly because of his headaches.  However, review of the evidence of record reveals that the appellant submitted a claim for nonservice-connected pension benefits on May 29, 1984; in his application the appellant stated that he had not worked since October 1982, and that he was unable to work due to amputation of his fingers in October 1965, and September 1981 injuries to his neck, back and foot.  The appellant made no mention of any headaches.  During a VA medical examination conducted in July 1984, the appellant again made no mention of any headaches.  He was granted nonservice-connected pension benefits in a rating decision issued in August 1984, effective from May 29, 1984.  In an April 1989 pension eligibility verification report, the appellant stated that he had not had any employment between February 1988 and January 1990.  In a VA Form 20-5655, Financial Status Report (FSR) dated in November 1989, the appellant reported that he had not worked during the prior two years.  In an FSR submitted in July 1994, the appellant stated that he had not had any employment during the previous two years.  He continued to accept nonservice-connected benefits based on his inability to work.  

Thus, if the appellant was engaged in substantial gainful activity as a farmhand that ended in 2005 after 17 years, then that employment had to have started in 1988 - when the appellant was approximately 57 years old.  The record also reflects that the appellant was found eligible for Social Security Administration (SSA) disability benefits based on an inability to work as of December 1, 1984, and that, after an initial denial, he received his initial SSA payment in April 1989.  So the question arises - how could the appellant who was accepting government disability benefits based on an inability to work be engaged in substantial gainful activity as a farmhand?  Either he was working while fraudulently accepting disability benefits for not being able to work - raising the specter of an overpayment of pension benefits - or he was not engaged in substantial gainful activity between 1988 and 2005, as he claims he was in this instance.  Either way, the appellant's credibility about his work history and his headaches causing him to be unable to work is severely compromised.

The Board also has considered application of Diagnostic Code 8045 which pertains to brain diseases due to trauma.  Under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a.  However, in this case, there is no indication that the appellant has any brain disease due to trauma.  Therefore, Diagnostic Code 8045 is not for application in this case.

The Board has compared the level of severity and symptomatology of the appellant's service-connected posttraumatic headaches with the established criteria found in the rating schedule and finds that his disability picture is not so unusual or exceptional in nature to render the current rating inadequate with respect to his service-connected posttraumatic headaches.  The medical evidence outlined above indicates that the appellant's headaches occur anywhere from one to four times a day, and are predominantly described by him as moderate in severity and frequently as severe.  Although the appellant occasionally has to lie down in a dark room to alleviate his headaches and although he complains that the headaches are triggered by loud noise (to include the noise produced by his grandchildren), vibration, or his being jarred about by farm machinery, he has consistently denied that his headaches are accompanied by nausea, vomiting, anorexia, numbness, visual changes or scotomas, vertigo or syncope. 

The Board acknowledges that the appellant's service-connected posttraumatic headaches are frequent, and that they even occur daily.  The objective evidence of record, however, to include the appellant's own testimony, fails to show that they are completely prostrating or prolonged.  Rather, the appellant has consistently reported that his headaches affect him more in the morning, that they subside relatively quickly and that he is still able to generally function most days.  In addition to the foregoing, several VA examiners have specifically found that the appellant's headaches are not prostrating.  See VA examination reports dated in February 2011 (not prostrating as ordinary activity was possible); March 2011; and January 2013.  Moreover, the February 2011 VA examiner noted there were no effects from the headaches on the appellant's usual daily activities and the March 2011 VA examiner noted the appellant was able to perform his activities of daily living.

The Board acknowledges the September 2012 headaches examiner's finding that the appellant had prostrating attacks of non-migraine headache pain, noted to occur more frequently than once per month, and very frequent prostrating and prolonged attacks of non-migraine headache pain.  This opinion is not afforded any probative value as the examiner did not explain how the appellant's non-migraine type headaches were prostrating.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  To the extent this assessment was based on the appellant's report of constant pain at an intensity of 7/10, the Board does not find this report to be credible, since it is in the nature of hyperbole in comparison to his descriptions of pain at a level of 2 or 3/10 when he is reporting for medical treatment and therefore not reliable as a true picture of his headaches.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In addition to the September 2012 VA examiner's finding not being afforded any probative value, the Board notes that the examiner who conducted the February 2011 VA neurological examination specifically noted that the appellant's headaches, though weekly in occurrence with a usual duration of hours, were not prostrating as ordinary activity was possible, and that the January 2013 VA examiner came to the same conclusion, noting that the appellant did not have prostrating attacks of non-migraine headache pain, or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The January 2013 VA examiner also concluded that the appellant's story was inconsistent as he sometimes reported his headaches were constant and at other times reported that they were intermittent. 

Again, to warrant a 50 percent rating, the evidence must show that the appellant's headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  To fulfill the criteria for a 50 percent rating, the headaches must not only be very frequent, but must also be completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board finds that a rating in excess of 30 percent is not warranted because the evidence does not reflect that the appellant's headaches have been of a completely prostrating nature at any time during the appeal period.  The Board acknowledges the lay evidence of record consisting of statements regarding the pain that the appellant has experienced.  However, the most probative evidence does not reflect that the appellant has experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As shown above, the criteria for a 50 percent rating requires that all elements be met - frequency and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  Other considerations

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether any staged rating is appropriate.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has not found any variation in the appellant's symptomatology or clinical findings for either disability on appeal that would warrant the assignment of any staged ratings in this case.

The Board acknowledges that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The Board has carefully considered the appellant's contentions and notes that appellant's lay statements are part of the basis for the current 30 percent rating for the headache disability and the initial 50 percent rating for the psychiatric disability. 

Consideration has also been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. 

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, with respect to the psychiatric disability, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  The criteria for that disability fully encompass the appellant's reports about current symptomatology, such as frequency and severity of depression, anxiety, sleep impairment and loss of interest.  Further, there is no evidence that any exceptional disability picture exists.  The appellant has not been hospitalized, for example, for psychiatric treatment.  In fact, he has neither sought nor received any psychiatric treatment or medication and he currently does not have any psychiatric diagnosis.  

Turning to the other disability on appeal, the appellant insists that his service-connected posttraumatic headaches have caused marked interference with employment.  However, there is conflicting evidence in the record regarding the effect that the service-connected posttraumatic headaches have on the appellant's ability to work.  A June 1983 letter from a private neurologist reports, in pertinent part, that the appellant was involved in an accident on September 21, 1981, when he fell from a semi-trailer while in the process of tying a steel silo cage on, falling about 10 to 12 feet and fracturing his left ankle.  The appellant was described as having a lot of right occipital headache and some other symptomatology and he had not been back to work, although he had been cleared to go back to work by his orthopedist.  It was noted that the company would not accept him and he was involved in a complicated legal situation. 

During a July 1984 VA examination, the appellant described his occupational history since his discharge from service.  He reported driving a truck from 1956 to 1958, being a self-employed farmer from 1958 to 1968, and working for a silo company from 1969 until 1981.  Although not specifically noted, there was no indication the appellant had worked at all between 1981 and July 1984.  During a December 2000 VA examination, the appellant reported basically working as a farmer most of the years since his discharge from service.  No specific current employment was noted.  Nor was there any specific discussion of current employment noted at the time of the May 2005 VA neurological examination. 

The first time the appellant reported any current employment after his 1981 injury was during a December 2005 VA visit.  More specifically, as detailed in the December 2005 medicine clinic resident note, the appellant reported having to quit his work operating a tractor as it was inducing headaches so frequently.  He repeated this assertion during the June 2006 VA neurological examination when, although denying being employed at that time, he said that the year before he was forced to stop helping a farmer he had been helping for the previous 17 years because he was unable to deal with the bouncing while riding machinery as it caused headaches.  The Board notes that if the appellant had been helping out a famer for 17 years prior to 2005, that employment would have begun in 1988. 

A September 2006 VA internal medicine resident note reveals that the appellant reported currently working as a semi-driver.  After that, however, the appellant did not report current employment.  For example, in a March 2007 statement from the appellant's then-representative, it was asserted that the appellant "retired from working some years ago due to another, non-service-related disability (badly broken leg).  However, since that time, his headaches have become much more severe, to the point that now the headaches alone would prohibit him from working."  The Board notes that there was no specific assertion as to when "some years ago" was.

The appellant also did not report any current employment during the April 2007 VA general medical examination or during the August 2007 VA neurological examination; instead, he indicated that he was last employed in 1984 as a truck driver.  During the April 2007 examination, the appellant he indicated that he was ultimately laid off in 1984 and had tried to get other work, but could not.  During the August 2007 VA examination, the appellant reported that he stopped working as a truck driver as a result of a left foot fracture.  The Board notes that the VA examiner used the appellant's own occupational history and his reason for not working since 1984 in forming an opinion that the appellant's headaches were not the cause of his inability to continue working as a truck driver.  It is also important to note that the appellant's wife also noted that he had to stop truck driving and working because of frequent headaches.  See April 2007 VA Form 21-4138.  It is telling that no mention was made of any more-recent employment with a farmer. 

The appellant subsequently did not report any current employment during his February 2011 VA neurological examination but stated that he was last employed in 1984 as a truck driver and that the cause of retirement was medical due to a fractured foot.  During the March 2011 VA general medical examination, the appellant said that he was last employed in 1981, when he retired from the silo company.  During the April 2011 VA psychological examination, the appellant reported driving a truck for two years and helping out a farmer with driving a tractor.  He also said that he had to quit doing these things because they would trigger the headaches, but he did not specify when he last worked.  During the September 2012 VA psychological examination, the appellant again said his last year of employment took place in 1981, and during the January 2013 VA headaches examination, the appellant specifically denied seeking employment after sustaining a fracture while working as a truck driver for a silo company since he was old enough to apply for Social Security.  (The Board notes that the appellant was 50 years old at the end of 1981).  Also important to note is the fact that when seeking entitlement to a TDIU, the appellant reported only past employment with the silo company as a truck driver between January 1970 and January 1981.  See VA Forms 21-8940 filed in March 2007, and February 2011. 

The appellant has given varying and wholly inconsistent reports of his employment history since 1981, choosing on some occasions to deny any form of employment beginning alternatively in 1981 and 1984, choosing on other occasions to report working for a substantial amount of time between the mid to late 1980s until the mid-2000s, and choosing on still other occasions to report employment after the inception of his April 2005 claim for an increased evaluation.  The appellant has also given varying and wholly inconsistent reports as to why he ceased employment, alternating between reporting a left foot fracture during the early 1980s as the reason he stopped working and, more recently, to asserting his service-connected headaches as the cause.  The Board again points out that if the appellant had been helping out a farmer for the last 17 years, as reported during the June 2006 VA neurological examination, that employment would have begun in 1988, when he was in receipt of nonservice-connected pension benefits.  It is important to note that he did not mention any such employment during VA examinations conducted in December 2000, or May 2005. 

The inconsistency surrounding the appellant's history of employment and reasons for ceasing employment, irrespective of when that actually happened, have led the Board to determine that the appellant is not credible.  The Board also notes at this juncture that for reasons it cannot ascertain, the appellant has failed to report the most recent employment he contends he had, namely working for a farmer until sometime in the mid-2000s, when being examined more recently, specifically in February 2011, March 2011, September 2012 and January 2013.  

The Board acknowledges the June 2008 statement from the appellant's private treating chiropractor, indicating that his headaches disabled him from riding his tractor.  To the extent that this statement can be interpreted as support for the appellant's assertion that he had to stop helping a farmer for whom he had been working sometime in the mid-2000s, it is not afforded any probative value since the appellant's employment history, to include the alleged recent work with a farmer, has been determined to be incredible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 1979 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Since there is no credible or probative medical or lay evidence to support the Veteran's adamant assertion that his service-connected posttraumatic headaches have caused marked interference with employment and, as noted above, no evidence of any period of hospitalization in relation to the appellant's service-connected posttraumatic headaches, the factors outlined in the second step of Thun have not been met.  Therefore, the third question posed by Thun becomes moot.  Nevertheless, the Board will conclude its analysis of the headache disability by addressing the third step in the three-step Thun analysis.

As noted above, if the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 116.  This case has twice been referred to the Director of C&P.

In August 2012, the Director of C&P reported that the appellant was service-connected for posttraumatic headaches evaluated at 30 percent, anxiety associated with posttraumatic headaches evaluated at 30 percent, facial scars evaluated at 10 percent, and history of ulcer disease complicated gastric outlet obstruction associated with posttraumatic headaches evaluated at 10 percent.  The examiner also reported that the February 2011 neurological examination showed the appellant reported his headaches are nearly constant especially in the mornings; that the headaches last about an hour and are relieved by taking Tylenol; that the headaches were not prostrating and ordinary activity was possible; that the headaches were diagnosed as migraines; and that the headaches caused decreased concentration, inappropriate behavior, poor social interaction, decreased mobility, problems with lifting and carrying, and pain.  The Director noted that the 30 percent evaluation was continued in an August 2011 rating decision.  After laying out the regulatory criteria for an extraschedular evaluation and describing the three-step process outlined in Thun, the Director concluded that there was no evidence that the Veteran's service-connected posttraumatic headaches present an exceptional or unusual disability picture with related factors of marked interference with employment or frequent periods of hospitalization that renders the application of the current rating criteria impractical.  Entitlement to an extraschedular evaluation in excess of 30 percent for the service-connected posttraumatic headaches was denied. 

In July 2013, the Director of C&P reported that it had determined that the evidence did not support an increased evaluation in excess of 30 percent on an extraschedular basis for the appellant's posttraumatic headaches.  The Director reported that the January 2013 VA examination had revealed that the appellant's report on the severity of his posttraumatic headaches was inconsistent.  The VA examiner stated the headaches seem to be intermittent overall, occurring three to four times a day, lasting 30 minutes, and relieved with Tylenol.  The headaches were described by the examiner as not prostrating in nature and as not having an impact on the appellant's ability to work.  The examination report contains opinions from two physicians which concluded that the service-connected posttraumatic headaches do not impact the appellant's ability to work.  The headaches were described as occurring three to four times a day and lasting for 30 minutes.  The Director noted a February 2013 statement averring that the headaches severely interfere with the Veteran's ability to work.  The Director also noted the August 2007 medical opinion stating that the service-connected headaches did not impair the appellant's ability to perform activities of daily living, and were not the cause of the appellant's end of employment.  The headaches are not the cause of his inability to work.  In January 2013, two physicians opined that the headaches have no impact on the appellant's ability to work.  The Director concluded that the record presented no evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization that would render the application of the current rating criteria inadequate.  Entitlement to an increased evaluation in excess of 30 percent for the service-connected posttraumatic headaches was denied. 

The Board notes that any deficiency in either the August 2012 or July 2013 decision by the Director of C&P in regards to what evidence was cited is not prejudicial to the appellant as the first two steps of the analysis in Thun were not met.  The Board agrees with the Director of C&P that the evidence does not warrant an extraschedular evaluation for the appellant's service-connected posttraumatic headaches.  

In summary, the Board finds that the degrees of disability specified in the rating criteria for migraine headaches are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The record is also devoid of evidence of any period of hospitalization in relation to the appellant's service-connected posttraumatic headaches as well as credible or probative medical or lay evidence that his service-connected posttraumatic headaches have caused marked interference with employment.  

Therefore, the Board finds that there is no evidence showing that the service-connected posttraumatic headaches by themselves cause marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).  

Lastly, the Director has twice denied entitlement to an extraschedular rating for the appellant's service-connected posttraumatic headaches on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  Based on the foregoing, entitlement to an extraschedular evaluation for posttraumatic headaches is denied as there is clearly no unusual or exceptional disability pattern that renders the application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1). 

C.  Earlier Effective Date Claims

The appellant contends that he is entitled to an earlier effective date for the award of service connection for his psychiatric disability, as well as for the assignment of a TDIU.  The current effective date for the grant of service connection is October 27, 2010; the effective date for the assignment of a TDIU is also October 27, 2010.  The appellant contends that the awards should go back further.  As reflected in a September 2013 letter from the appellant's attorney, he maintains that the effective date for the grant of service connection for the psychiatric disability should be in June 2008.  He also contends that the effective date for the award of a TDIU should be April 12, 2005, the date he submitted a claim for an increased rating for his service-connected headaches.  

1. Earlier effective date for grant of service connection

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The record does not show, and the appellant does not contend, that any application for service connection for a psychiatric disorder was filed within one year of the appellant's service separation in April 1956.  The appellant's attorney argues that the record reflects that the appellant first complained of symptoms of anxiety and depression related to his headaches on June 3, 2008, and that he is entitled to an effective date for service connection for his psychiatric disability as of that date.  Review of the evidence of record reveals that the appellant was seen by a private chiropractor on June 3, 2008.  The chiropractor noted that the appellant was depressed and that the appellant felt that he was going crazy.  That letter was received at the RO on October 16, 2008.

However, the appellant was subsequently seen multiple times for VA treatment and he never made any complaint of any mental health problems.  Indeed, VA depression screens were negative in October 2008, September 2009, December 2010, October 2011, and November 2012.  

On October 27, 2010, the appellant submitted a claim for an increased evaluation for his service-connected posttraumatic headaches; he made no mention of any psychiatric difficulties.  Thereafter, in February 2011, and while the increased rating claim was active, the appellant submitted a VA Form 21-4138 in which he sought secondary service connection for a psychiatric disorder claiming that his headaches made him severely depressed.  In April 2011, the appellant was afforded a VA psychological examination.  The examining psychologist diagnosed the appellant with anxiety and depression.  The examining psychologist also opined that the anxiety and depression were linked to the appellant's service-connected headaches.  

An August 2011 rating action granted service connection for anxiety, not otherwise specified, with depression.  This grant of the appellant's claim for service connection for a psychiatric disorder was based in most part on the April 2011 VA psychological opinion that the current anxiety and depression were etiologically related to the appellant's service-connected headaches.

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, there is no clinical evidence of any psychiatric problem until the April 2011 VA psychological examination was conducted.  The appellant first raised the issue of entitlement to service connection for a psychiatric disorder in February 2011.

An earlier date is not warranted because the evidence of record indicates that the appellant did not submit a claim for service connection for a psychiatric disorder within one year of his separation from service in April 1956, or prior to February 28, 2011.  In addition, there are no VA treatment records dated before October 27, 2010, that demonstrate the existence of any psychiatric disorder.  No communication or medical record prior to October 27, 2010, may be interpreted as an informal claim of entitlement to service connection for a psychiatric disorder.  The claims file is devoid of any communication from the appellant relating to a desire to seek service connection for a psychiatric disorder or providing a nexus opinion dated before the February 2011 claim for secondary service connection.  The Board is unable to identify a reasonable basis for granting an effective date earlier than October 27, 2010, for service connection for the psychiatric disability.

While there was mention of psychiatric symptoms in the private chiropractor letter received at the RO in October 2008, the Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Although information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.
As indicated above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 199.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

Here, the appellant, through his attorney, contends that the June 2008 private chiropractor letter constituted a claim of entitlement to service connection for a psychiatric disorder.  Critically, however, the appellant did not assert entitlement to service connection for a psychiatric disorder until February 28, 2011.  Moreover, the record demonstrates that he was not diagnosed with a specific psychiatric disorder until April 2011 - almost three years after the chiropractor's letter was written.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  Accordingly, there is no statement prior to the February 2011 written statement of the appellant that articulated a claim of entitlement to service connection for psychiatric disorder.

The Board has considered whether the June 2008 chiropractor letter may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  However, in this case, a chiropractor is not competent to diagnosis psychiatric disorders.  Therefore, the June 2008 chiropractor letter cannot constitute, by itself, an informal claim submitted to the VA that would entitle the appellant to an effective date earlier than October 27, 2010.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than September 4, 2002, for service connection for the psychiatric disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The governing statutory and regulatory provisions preclude the assignment of any earlier effective date; there is no doubt to be resolved; and no earlier effective date is warranted.

2. Earlier effective date for grant of TDIU

The appellant, through his attorney, contends that he has not been capable of sustaining substantial gainful employment due to his service-connected conditions since as early as 2005.  The appellant argues that the effective date for the award of a TDIU should be April 12, 2005, the date he submitted a claim for an increased rating for his service-connected headaches.  However, that claim for an evaluation in excess of 30 percent was denied in a Board decision issued in September 2008.  In a February 2010 memorandum decision, the Court determined that there was no error in the Board's application of the schedular criteria for evaluating posttraumatic headaches such that affirmance of that portion of the September 2008 Board decision was warranted.  

Furthermore, in August 2012, and again in In July 2013, the Director of C&P determined that the evidence did not support an increased evaluation in excess of 30 percent on an extraschedular basis for the appellant's posttraumatic headaches.  Thereafter, in an unappealed decision issued in September 2013, the Board denied entitlement to an extraschedular rating for the headaches disability.
Review of the evidence of record reveals that, in March 2007, the appellant submitted a claim of entitlement to TDIU.  A rating decision dated in August 2007 denied the appellant's TDIU claim.  The appellant was notified of the denial in August 2007, but he did not appeal that denial.

In February 2011, the appellant submitted another claim of entitlement to TDIU.  A rating action issued in February 2012, granted the appellant TDIU, with a combined schedular rating of 70 percent, effective October 27, 2010.  Service connection for a psychiatric disorder had been granted at 50 percent effective October 27, 2010.  That 50 percent evaluation enabled the appellant to meet the schedular requirements for TDIU as of October 27, 2010. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to October 27, 2010, the appellant was service connected for headaches at 30 percent, facial scars at 10 percent and ulcer disease at 10 percent; his combined rating was 40 percent, effective from April 2005.  As noted above, when considering a single service-connected disability, it must be ratable at 60 percent or more.  Accordingly, for the entire period from April 12, 2005 to October 26, 2010, the appellant was service connected for multiple disabilities related to the same in-service incident, but he did not have a disability rating of 60 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to October 27, 2010.

Unlike the appellant's claim for an earlier effective date for service connection for his psychiatric disability, the claim associated with a TDIU involves an earlier effective date for an increased rating.  Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As above, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Applicable VA law and regulations state that when the Veteran has a schedular rating which is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned.  A TDIU may be assigned when there is a single service-connected disability ratable at 60 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability.  38 C.F.R. § 4.16(a).  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

Any consideration as to whether a veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Advancing age and nonservice-connected disability are not considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the appellant submitted a claim for a TDIU in March 2007.  In a rating decision issued in August 2007, the appellant's TDIU claim was denied.  In October 2007, the appellant wrote in a letter that he would get headaches just driving the lawnmower or tractor over rough ground and that he could not do that any more.  In April 2008, the appellant wrote that he had never been told by doctors that he needed to be hospitalized for his headaches.  He also wrote that he had to quit driving a tractor or any kind of work.  In September 2008, the Board denied the appellant's claim of entitlement to an increased rating for the service-connected headaches; the denial of a schedular increase was upheld by the Court in February 2010, and the Board's September 2013 denial of an extraschedular rating was not appealed to the Court.

On October 27, 2010, the RO received a written statement from that appellant that has been construed as an increased rating claim for the headache disability.  VA received the appellant's formal claim (VA Form 21-8940) for a TDIU on February 15, 2011; he stated that he had stopped working in 1981.  

The Board notes that the appellant was awarded non-service-connected pension benefits in a rating decision issued in August 1984; the effective date for the award of the pension benefits was May 29, 1984, the date of the application for benefits.  The grant was based on residuals from injuries the appellant incurred in a work-related September 1981 fall from a tractor trailer.  The appellant was subsequently awarded Social Security Administration (SSA) disability benefits with the first payment occurring in April 1989 retroactive to December 1984.  In Financial Status Reports submitted by the appellant in November 1989, and July 1994, he stated that he had not been employed during the previous two years.  In a letter dated in November 1989, the appellant stated that prior to April 1988, he was only getting income from VA.  The appellant continued to receive pension benefits until his VA compensation benefits were the greater benefit.

As previously noted, the appellant has given varying and wholly inconsistent reports of his employment history since 1981, choosing on some occasions to deny any form of employment beginning alternatively in 1981 and 1984, choosing on other occasions to report working for a substantial amount of time between the mid to late 1980s until the mid-2000s, and choosing on still other occasions to report employment after the inception of his April 2005 increased rating claim.  The appellant has also given varying and wholly inconsistent reports as to why he ceased employment, alternating between reporting a left foot fracture during the early 1980s as the reason he stopped working and, more recently, to asserting his service-connected headaches as the cause.  Again, if the appellant had been helping out a farmer for 17 years, as reported during the June 2006 VA neurological examination, that employment would have begun in 1988; however, the appellant did not mention any such employment during VA examinations conducted in December 2000, and May 2005.  He subsequently failed to mention this employment during VA examinations conducted in February 2011, March 2011, September 2012, and January 2013.  

In addition, if the appellant had been so employed for the claimed 17 years, he was required to report such employment to both VA and the SSA since he was in receipt of non-service-connected pension benefits from VA and disability benefits from SSA for a significant portion of that period.  This raises the specter of overpayments and fraud.  

The appellant reported being unable to work as a truck driver when he was seeking pension benefits in 1984, and thereafter and then he subsequently reported having farm employment involving driving a tractor when seeking a TDIU.  If he was able to drive a tractor doing farm work, then the question of whether he was unable to pursue his previous work as a truck driver is raised.  There are too many inconsistencies surrounding the appellant's given history of employment and his given reasons for ceasing employment which point to a conclusion that the appellant is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The appellant's credibility about his claimed work history, particularly in relation to his claims for monetary benefits, is therefore called into doubt.  For these reasons, the appellant's statements about his claimed work history are deemed not credible.

On February 15, 2011, when the appellant's VA Form 21-8940 was received by the RO, a combined 40 percent rating was in effect for the appellant's service connected headaches, evaluated as 30 percent disabling; facial scars, evaluated as 10 percent disabling; and ulcer disease associated with treatment for the service-connected headaches, evaluated as 10 percent disabling.  The Board notes that the Court affirmed the Board's September 2008 denial of a schedular evaluation in excess of 30 percent for the service-connected headaches and that no appeal was taken from the Board's September 2013 denial of an extraschedular evaluation for the headaches.

However, service connection was subsequently granted for an anxiety disorder, evaluated as 50 percent disabling effective from October 27, 2010.  Such additional disability raised the appellant's combined rating to 70 percent, effective October 27, 2010.  These disabilities resulted from a common etiology or a single accident.  Therefore, the combined rating met the criteria for a TDIU under 38 C.F.R. § 4.16(a) (a single service-connected disability ratable at 60 percent or more).  In a February 2012 rating action, the RO found that the appellant had been unemployed since 1981, and that the combination of his service-connected headaches and anxiety made him unable to secure and retain gainful employment.  Inasmuch as the appellant effectively met the criteria for a TDIU on October 27, 2010, the RO assigned that as the effective date of his TDIU. 

However, there is no evidence on file that the appellant met the criteria for a TDIU prior to October 27, 2010, nor is there any evidence that he was unemployable due to service-connected disability prior to that date.  In addition, there is no evidence on file that the appellant met the criteria for a TDIU as of August 1, 2013, nor is there any evidence that he was unemployable due to service-connected disability as of that date.  Although the appellant had not worked fulltime since 1981, it must be emphasized that being unemployed or having difficulty finding employment is not the same as being unemployable.  Indeed, on his February 2011 application for a TDIU, the appellant stated that he had not sought employment since he had last worked fulltime in 1981.  

The Board notes that the evidence of record does not contain any competent medical findings to indicate that an increased rating for the headache disability was warranted prior to October 27, 2010.  Furthermore, the evidence of record does not contain any communication from the appellant indicating he wanted to claim service connection for a psychiatric condition secondary to the headache disability prior to October 27, 2010.  Therefore, the assignment of an effective date earlier than October 27, 2010, the date the appellant's secondary service connection claim/increased rating claim was received by the RO, for the grant of the total rating based on individual unemployment is not warranted.  In addition, the evidence of record does not support the restoration of a compensable evaluation for the psychiatric disability as of August 1, 2013.

In sum, the evidence shows that the appellant did not meet the rating percentage criteria or the unemployability criteria for a TDIU prior to October 27, 2010, or after July 31, 2013.  As such, an earlier effective date for a TDIU is not warranted, restoration of TDIU is not warranted and the appeal is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than October 27, 2010, for the grant of TDIU.  The Board is unable to identify a reasonable basis for restoring the grant of TDIU as of August 1, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.  The governing statutory and regulatory provisions preclude the assignment of any earlier effective date or restoration of the TDIU; there is no doubt to be resolved; and no earlier effective date or restoration of TDIU is warranted.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability of the right lung, claimed as a result of the iatrogenic right pneumothorax that occurred in a VA facility in December 1965, is denied.

Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected anxiety disorder prior to August 1, 2013 is denied and entitlement to a compensable evaluation beginning August 1, 2013, to include restoration of the initial 50 percent evaluation, is also denied.

Entitlement to an disability evaluation in excess of 30 percent for the service-connected headaches is denied.

Entitlement to an effective date earlier than October 27, 2010, for the grant of service connection for a psychiatric disorder is denied.


Entitlement to an effective date earlier than October 27, 2010, for the grant of TDIU, to include restoration of TDIU beginning August 1, 2013, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


